I agree with most of the foregoing opinion, but I am unable to agree that the verdict of the jury is excessive, as a matter of law. In speaking of the fractured tibia, the doctor who treated the plaintiff — the only doctor who testified in the *Page 75 
case — said that it was a compression fracture. He further testified: "It is a disabling fracture, and I think that she will have a disabling fracture of the knee joint the same as she has at present. I figure that that condition will continue throughout the rest of her life."
These facts, the injuries, and loss of earnings referred to in the majority opinion, and the consequent pain and suffering, were sufficient, I believe, to warrant the verdict and to deter us from substituting our judgment for that of the jury, particularly since the verdict met with the approval of the trial court by denial of the motion for new trial challenging its reasonableness. (McNair v. Berger, 92 Mont. 441,15 P.2d 834.)
The judgment, I think, should be affirmed in its entirety.